I concur in the statement of the law made by my brother HAIGHT; but the complaint was dismissed at the end of the plaintiff's case. I think that in view of Knapp's position as foreman it should be presumed that something in the line of his duty called him to the crane, and that, therefore, it was incumbent upon the defendant to show that his action was not in the line of his duty.
GRAY, VANN, WERNER and CHASE, JJ., concur with HAIGHT, J.; CULLEN, Ch. J., reads dissenting memorandum; HISCOCK, J., not sitting.
Judgment affirmed. *Page 333